DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks and amendments filed on 07/26/2021 have been fully considered.
Applicant requests withdrawal of the rejection under 35 USC § 112 set forth in the previous office action.
The rejection under 35 USC § 112 set forth in the previous office action has been withdrawn due to the present claim amendments.
Regarding arguments directed to the outstanding rejections over prior art, Applicant argues that Chul does not teach and in fact teaches away from the newly amended claim 1 limitation wherein the volume average particle size of the organic polymer particles is 2.5 times or more than the average thickness of the surface layer. This is not found persuasive for the following reason:
Chul teaches the use of organic polymer particles as antiblock agent as discussed in the previous grounds or rejection. While Chul does describe a preferred embodiment wherein the average diameter of the antiblock agent particles is less than twice the thickness of the second skin layer, this does not teach away from non-preferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), see MPEP 2123, I & II. Chul’s broader disclosure teaches wherein the antiblock agent 
Claim Interpretation
	Claim 3 recites the phrase “coefficient of variation of particle size.” It is unclear from the claims alone what this phrase means. For purposes of examination the “coefficient of variation of particle size” is interpreted as being calculated in the same manner as set forth in instant specification paragraph 0021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chul et al (KR 20110078717 A, herein English machine translation used for all citations) in view of Momentive (Momentive, “Fine Particle Silicone Resin Tospearl 145”, Product Data 2007, XP055670562).
Regarding claim 1, Chul teaches a laminated resin film (Chul, Page 1) comprising a base film layer (center layer) and a surface layer (second skin layer) (Chul, Page 2), the surface layer comprising organic polymer particles serving as an anti-blocking agent (Chul, Pages 4 and 6 – see “polystyrene”), wherein the surface layer (second skin layer) has a thickness of 2.4 to 4.8 µm (Chul, Page 6). Chul further teaches wherein the average diameter of anti-block particles is important to measure and modify (Chul, Page 6). Chul further teaches wherein the anti-block particles have an average diameter of from 3 to 7 micrometers (Chul, Page 6). Therefore, Chul teaches wherein the ratio of the average particle size of the polymer particles is 0.63 to 2.92 times (3 µm / 4.8 µm = 0.63 and 7 µm / 2.4 µm = 2.92) the average thickness of the surface layer, which overlaps the claimed range of 2.5 times or more and therefore satisfies the claimed range, see MPPE 2144.05, I.

Momentive teaches an anti-blocking agent having a particle size distribution as shown in the figure below (Momentive, Page 2 – see Fig. 1 below). With this particle size distribution, and a surface layer thickness of 2.4 µm to 4.8 µm as discussed above, this results in an approximate number of particles greater than twice the thickness of the film (particle size = 4.8 µm to 9.6 µm) of about 3% to about 45%, which overlaps the claimed range of 35% or more, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. With this particle size distribution, and a surface layer thickness of 2.4 µm to 4.8 µm as discussed above, this results in an approximate number of particles greater than four times the thickness of the film (9.6 µm to 19.2 µm) of about 0% to about 3%, which lies within the claimed range of 10% or less, and therefore satisfies the claimed range, see MPEP 2131.03. The percentages above were obtained by interpolating the particle size distribution below such that each bar represented halfway between the whole numbers next to it, i.e. the bar between 2 and 3 was interpreted as being ~2.5. The exception to this was the bar between 4 and 5 which was interpolated such that a third of the bar was between 4 and 4.3 (resulting in a Y-axis Frequency% value of ~18%), a third between 4.3 and 4.7 (resulting in a Y-axis Frequency% value of ~18%), and a third between 4.7 and 5 (resulting in a Y-axis Frequency% value of ~18%).

    PNG
    media_image1.png
    404
    440
    media_image1.png
    Greyscale

Momentive, Fig. 1
	Since both Chul and Momentive teach anti-blocking particles used to improve the performance of plastics, wherein the particle size of the anti-blocking particles is important (Chul, Page 4 and 6; Momentive, Page 1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Momentive to modify Chul and incorporate Chul’s anti-blocking particulates in the surface layer (second skin layer) with the particle size distribution of Momentive. This would allow for excellent lubricity and maintained transparency (Momentive, Page 1) as well as provide anti-blocking properties without separating the anti-blocking agent (Chul, Page 6).
	Regarding claim 2, modified Chul teaches the laminated resin film according to claim 1, wherein a content of the organic polymer particles is 2 to 5% by weight in 100 wt.% of all components, which include the organic polymer particles, constituting the surface layer (Chul, Page 6), which lies within the claimed range of 0.01 mass% or more and 5 mass% or less, and therefore satisfies the claimed range, see MPEP 2131.03.

	Regarding claim 4, modified Chul teaches the laminated resin film according to claim 1, wherein the organic polymer particles have a volume average particle size of 3-7 µm (Chul, Page 6; Momentive, Page 2), which lies within the claimed range of 0.5 µm or more and 20 µm or less, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 5, modified Chul teaches the laminated resin film according to claim 1, wherein the total thickness of the surface layer (second skin layer) has a thickness of 2.4 to 4.8 µm (Chul, Page 6)., which lies within the claimed range of 0.2 µm or more and 10 µm or less, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 6, modified Chul teaches the laminated resin film according to claim 1, wherein the volume average particle size of the organic polymer particles is 3-7 µm (Chul, Page 6; Momentive, Page 2) and the average thickness of the surface layer is 2.4 to 4.8 µm as discussed above for claim 1, and thus has a difference between the volume average particle size of the organic polymer particles and the average thickness of the surface layer of 0.3 µm to 2.1 µm, which overlaps the claimed range 0.5 µm or more, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Regarding claim 8, modified Chul teaches the laminated resin film according to claim 1, wherein the organic polymer particles comprise a styrenic polymer (Chul, Page 6 – see “polystyrene”).
Regarding claim 9, modified Chul teaches the laminated resin film according to claim 1, wherein the surface layer is a polyolefin resin layer (Chul, Page 2 – see “polyethylene resin”).
Regarding claim 10, modified Chul teaches the laminated resin film according to claim 1, having a particle size distribution for an average diameter of 4.5 µm as shown in the figure above (Momentive, Page 2 – see Fig. 1 above). With this particle size distribution and a surface layer thickness of 2.4 µm to 4.8 µm as discussed above, this results in an approximate number of particles greater than at least three times thickness of the surface layer (particle size = 7.2 µm to 14.4 µm) of about 0% to about 7%. Modified Chul further teaches wherein the average diameter of anti-block particles is important to measure and modify to control blocking property and stickiness (Chul, Page 6). While this range does not overlap the claimed range, it would have been obvious to one of ordinary skill in the art to try to change and modify the distribution of particles as the average diameter is changed, for example particle size distributions for average diameters from 3 to 7 µm as taught by modified Chul (Chul, Page 6) through routine optimization with a reasonable expectation of success, resulting in embodiments (such as particle size distributions for average diameters greater than 4.5 µm to 7 µm) having an approximate number of particles at least three times the thickness of the surface layer that would 
Regarding claim 11, modified Chul teaches the laminated resin film according to claim 1, having a particle size distribution for an average diameter of 4.5 µm as shown in the figure above (Momentive, Page 2 – see Fig. 1 above). With this particle size distribution and a surface layer thickness of 2.4 µm to 4.8 µm as discussed above, this results in an approximate number of particles greater at least twice the thickness of the surface layer (particle size = 4.8 µm to 9.6 µm) of about 3% to about 45%. Modified Chul further teaches wherein the average diameter of anti-block particles is important to measure and modify to control blocking property and stickiness (Chul, Page 6). While this range does not overlap the claimed range, it would have been obvious to one of ordinary skill in the art to try to change and modify the distribution of particles as the average diameter is changed, for example particle size distributions for average diameters from 3 to 7 µm as taught by modified Chul (Chul, Page 6) through routine optimization with a reasonable expectation of success, resulting in embodiments (such as particle size distributions for average diameters greater than 4.5 µm to 7 µm) having an approximate number of particles at least twice the thickness of the surface layer that would overlap the claimed range of 50% or more, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I & II and 2143. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                         
/Eli D. Strah/Primary Examiner, Art Unit 1782